Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

Dated as of January 6, 2009            

AMENDMENT NO. 1 to the Senior Secured Super Priority Priming Debtor in
Possession Credit Agreement by and among WORLDSPACE, INC., a Delaware
corporation, as a debtor and a debtor in possession, AFRISPACE, INC., a Maryland
corporation, as a debtor and a debtor in possession, WORLDSPACE SYSTEMS
CORPORATION, a Delaware corporation, as a debtor and a debtor in possession
(collectively, the “Borrowers”), CITADEL ENERGY HOLDINGS LLC, a Cayman Islands
limited liability company, HIGHBRIDGE INTERNATIONAL LLC, a Cayman Islands
limited liability company, OZ MASTER FUND, LTD., a Cayman Islands limited
liability company, SILVER OAK CAPITAL LLC, a Delaware limited liability company
(collectively, the “Lenders”).

PRELIMINARY STATEMENTS:

(1) The Borrower and the Lenders have entered into a Senior Secured Super
Priority Priming Debtor in Possession Credit Agreement dated as of November 5,
2008 (the “DIP Credit Agreement”). Capitalized terms not otherwise defined in
this Amendment No. 1 (the “Amendment”) have the same meanings as specified in
the DIP Credit Agreement.

(2) The Borrower and the Lenders have agreed to amend the DIP Credit Agreement
as hereinafter set forth.

(3) Accordingly, in consideration of the mutual agreements contained in the DIP
Credit Agreement and set forth herein and other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the parties hereto
hereby agree as follows, effective as of the date hereof.

SECTION 1. Amendments to DIP Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 2 of this Amendment, the DIP Credit
Agreement is hereby amended as follows:

(a) The definition of “Budget” in Section 1.01 is hereby amended by inserting
the following words immediately prior to the period at the end of such
definition:”, as amended by the Budget attached as Exhibit A to that certain
Amendment No. 1 to the DIP Credit Agreement, dated as of January 6, 2009”

(b) The definition of “Maturity Date” in Section 1.1 is hereby amended and
restated in its entirety to read as follows:

“Maturity Date. That date which is the earliest of (a) January 29, 2009; (b) the
effective date of the Borrowers’ Reorganization Plan that has been confirmed by
an order of the Bankruptcy Court; and (c) the date on which the Borrowers have
consummated, pursuant to Section 363 of the Bankruptcy Code and a final order of
the Bankruptcy Court, a sale or sales of all or substantially all of the
Borrowers’ assets.”



--------------------------------------------------------------------------------

(c) Section 13.1(n) is amended to replace “ninety (90) days” with “one-hundred
and four (104) days”.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date hereof, but only upon the satisfaction in full, in a manner
reasonably satisfactory to the Lenders, of the following conditions precedent
(the first date upon which all such conditions have been satisfied being herein
called the “Amendment Effective Date”):

(a) No Event of Default. Other than with respect to any Defaults or Events of
Default of which the Debtors have informed the Lenders, no Default or Event of
Default shall have occurred and be continuing on the Amendment Effective Date or
would result from this Amendment becoming effective in accordance with its
terms.

(b) Delivery of Documents. The Lenders shall have received on or before the
Amendment Effective Date the following, each in form and substance reasonably
satisfactory to the Lenders and, unless indicated otherwise, dated the Amendment
Effective Date:

(i) counterparts of this Amendment which bear the signatures of the Borrowers
and the Lenders; and

(ii) an acknowledgment and consent, in the form attached as Exhibit B to this
Amendment, duly executed by each Guarantor.

(c) Bankruptcy Court Approval. Entry of an Order of the Bankruptcy Court
approving this amendment in form and substance reasonably satisfactory to the
Lenders.

SECTION 3. Reference to and Effect on the DIP Credit Agreement.

(a) On and after the effectiveness of this Amendment, each reference in the DIP
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the DIP Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the DIP Credit Agreement, shall mean and be a reference to the DIP
Credit Agreement, as amended by this Amendment.

(b) The DIP Credit Agreement as specifically amended by this Amendment, is and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender under the DIP Credit Agreement, nor constitute a waiver of
any provision of the DIP Credit Agreement. For further clarity, by executing
this Amendment, the Lenders are not waiving any of their rights or remedies with
respect to any Defaults or Events of Default, whether known or unknown to the
Lenders, that may exist as of the date of the execution of this Amendment.

 

2



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties of the Borrower. Each Borrower
represents and warrants as follows:

(a) The execution, delivery and performance by such Borrower of this Amendment
and the Loan Documents, as amended hereby, to which it is or is to be a party
are within such Borrower’s corporate powers, have been duly authorized by all
necessary corporate action.

(b) This Amendment has been duly executed and delivered by the Borrowers and the
Consent has been duly executed by each Guarantor. This Amendment and each of the
other Loan Documents, as amended hereby, to which the Borrowers are a party are
legal, valid and binding obligations of the Borrower and the Guarantors,
enforceable against the Borrowers and the Guarantors in accordance with their
respective terms.

SECTION 5. Exhibit A. The Budget attached as Exhibit A to this Amendment is the
amended Budget as agreed by the Borrowers and the Lenders to replace the Budget
attached to the Interim Order.

SECTION 6. Amendment as Loan Document. The Borrowers hereby acknowledge and
agree that this Amendment constitutes a Loan Document under the DIP Credit
Agreement. Accordingly, it shall be an Event of Default under the DIP Credit
Agreement if (1) any representation or warranty made by the Borrowers under or
in connection with this Amendment shall have been untrue, false or misleading in
any material respect when made, or (2) the Borrowers shall fail to perform or
observe any term, covenant or agreement contained in this Amendment.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by any means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8. Expenses. Pursuant to Section 16 of the DIP Credit Agreement, all
reasonable out of pocket fees, costs and expenses incurred or sustained by the
Lenders in connection with this Amendment, including the reasonable fees and
disbursements of legal counsel for the Lenders in producing, reproducing and
negotiating the Amendment, will be for the account of the Borrowers whether or
not this Amendment is consummated.

SECTION 9. Full Force and Effect: No Other Amendments. Except as expressly
provided in this Amendment, all of the terms and conditions of the DIP Credit
Agreement and the other Loan Documents remain in full force and effect. Nothing
contained in this Amendment shall in any way prejudice, impair or effect any
rights or remedies of any Lender or the Borrowers under the DIP Credit Agreement
or the other Loan Documents. Except as expressly amended or waived hereby, the
DIP Credit Agreement, the other Loan Documents and all documents, instruments
and agreements related thereto, are hereby ratified and confirmed

 

3



--------------------------------------------------------------------------------

in all respects and shall continue in full force and effect. The DIP Credit
Agreement, together with this Amendment, shall be read and construed as a single
agreement. All references in the Loan Documents to the DIP Credit Agreement or
any other Loan Document shall hereafter refer to the DIP Credit Agreement or any
other Loan Document as amended hereby.

SECTION 10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. The captions in this
Amendment are for convenience of reference only and shall not define or limit
the provisions hereof.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

WORLDSPACE INC., as a Debtor and Debtor in Possession By   /s/ Noah A. Samara  
Name: Noah A. Samara   Title: Chief Executive Officer

 

AFRISPACE, INC., as a Debtor and Debtor in Possession By   /s/ Noah A. Samara  
Name: Noah A. Samara   Title: Chief Executive Officer

 

WORLDSPACE SYSTEMS CORPORATION, as a Debtor and Debtor in Possession By   /s/
Noah A. Samara   Name: Noah A. Samara   Title: Chief Executive Officer

 

WorldSpace Credit Agreement Amendment No. 1



--------------------------------------------------------------------------------

CITADEL ENERGY HOLDINGS LLC

BY: CITADEL ADVISORS LLC, ITS

MANAGER

By   /s/ Erica Tarpey   Name: Erica Tarpey   Title: Authorized Signatory

 

WorldSpace Credit Agreement Amendment No. 1



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL LLC

BY: HIGHBRIDGE CAPITAL MANAGEMENT,

LLC, ITS TRADING MANAGER

By   /s/ Adam J. Chill   Name: Adam J. Chill   Title: Managing Director

 

WorldSpace Credit Agreement Amendment No. 1



--------------------------------------------------------------------------------

OZ MASTER FUND, LTD.

OZ MANAGEMENT LP, ITS INVESTMENT

MANAGER

BY: OCH-ZIFF HOLDING CORPORATION, ITS

GENERAL PARTNER

By   /s/ Joel M. Frank   Name: Joel M. Frank   Title: Chief Financial Officer

 

WorldSpace Credit Agreement Amendment No. 1



--------------------------------------------------------------------------------

SILVER OAK CAPITAL LLC By   /s/ Michael L. Gordon   Name: Michael L Gordon  
Title: Authorized Signatory

 

WorldSpace Credit Agreement Amendment No. 1



--------------------------------------------------------------------------------

EXHIBIT A

BUDGET



--------------------------------------------------------------------------------

WorldSpace Budget Update

Including 2 weeks ending January 30, 2009

 

 

    Original 13-Wk DIP Period   Extended 2-Wk DIP Period    

Week beginning Monday,

  Cumulative
12/22/2008   12/29/2008   1/5/2009   1/12/2009   Total 13
Week Period   1/19/2009   1/26/2009   Total 15
Week Period

Asset Preservation

               

ROC - US

  $ 417,133     —       —       —     $ 417,133     —       —     $ 417,133

ROC - Australia

    169,392     —     $ 55,396     —       224,788     —     $ 55,396    
280,184

ROC - Other

    —     $ 2,730     460     —       3,190     —       —       3,190

BOC Operations

    191,920     41,400     24,404     —       257,724   $ 36,000     18,960    
312,684

WorldSpace Italia

    250,821     —       —       —       250,821     50,000     —       300,821

WorldSpace France

    141,098     —       —       —       141,098     42,000     —       183,098

TCR Operations

    49,000     23,000     —       —       72,000     49,000     —       121,000

Satellite Storage

    410,390     —       —     $ 84,500     494,890     —       —       494,890

Satellite Insurance

    511,007     —       —       —       511,007     —       —       511,007

Property and Casualty Insurance

    139,534     —       23,000     —       162,534     —       23,000    
185,534

Other

    171,653     —       50,000     —       221,653     81,500     —      
303,153                                                

Total Asset Preservation

  $ 2,451,948   $ 67,130   $ 153,260   $ 84,500   $ 2,756,838   $ 258,500   $
97,356   $ 3,112,694

Payroll

               

CRO

  $ 347,768   $ 103,500     —       —     $ 451,268     —     $ 80,000   $
531,268

US Payroll & Benefits

    2,610,696     286,000   $ 80,000   $ 295,000     3,271,696     —      
345,000     3,616,696

International Payroll & Benefits

    651,542     15,000     80,281     41,000     787,823     —       —      
787,823

Other Non-Critical Payroll and Benefits

    130,000     —       —       —       130,000     —       —       130,000    
                                           

Total Payroll

  $ 3,740,006   $ 404,500   $ 160,281   $ 336,000   $ 4,640,787     —     $
425,000   $ 5,065,787

Ordinary Course Professional Fees

  $ 4,500     —       —       —     $ 4,500   $ 50,223     —     $ 54,723

France - based legal counsel

    30,000     —       —     $ 20,000     50,000     —       —       50,000

Data Room & Sales Process Fees

    10,173     —     $ 1,000     —       11,173     5,000     —       16,173

Systems-Related Expenses

    152,680   $ 15,989     —       42,457     211,126     39,500     —      
250,626

Utility Deposits

    51,790     —       —       —       51,790     —       —       51,790

Property, Income and other taxes

    153,485     34,485     100,000     30,000     317,970     —     $ 189,041  
  507,011

Intl Advisors

    33,881     —       —       106,315     140,196     —       —       140,196

Misc. Corporate Expenses

    70,255     7,500     7,500     7,500     92,755     7,500     7,500    
107,755                                                

Total Corporate Disbursements

  $ 506,764   $ 57,974   $ 108,500   $ 206,272   $ 879,510   $ 102,223   $
196,541   $ 1,178,274

Advisory Fees

               

Debtor Legal Counsel

  $ 493,898     —       —     $ 1,006,102   $ 1,500,000     —     $ 250,000   $
1,750,000

Debtor Financial Advisors

    101,473     —       —       298,527     400,000     —       50,000    
450,000

Unsecured Creditor Counsel /FA

    —       —       —       800,000     800,000     —       125,000     925,000

Claims Agent/ Court Costs

    37,000     —       —       125,000   $ 162,000   $ 30,000     9,500    
201,500                                                

Total Advisory Fees

  $ 632,371     —       —     $ 2,229,629   $ 2,862,000   $ 30,000   $ 434,500  
$ 3,326,500                                                

Total Cash Disbursements

  $ 7,331,089   $ 529,604   $ 422,041   $ 2,856,401   $ 11,139,135   $ 390,723  
$ 1,153,397   $ 12,683,255                                                

DIP Availability

  $ 5,668,911   $ 5,139,307   $ 4,717,266   $ 1,860,865   $ 1,860,865   $
1,470,142   $ 316,745   $ 316,745

Cash on Hand

    n/a     n/a     n/a     n/a     96,000     96,000     96,000     96,000    
                                           

Total Availability

    n/a     n/a     n/a     n/a   $ 1,956,865   $ 1,566,142   $ 412,745   $
412,745                                                